Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/146,160, CON of 10,923,103 (15/824,122).  All claims have been examined and are currently pending.
	A terminal disclaimer has been filed and approved 3/17/2022, thus overcoming nonstatutory double patenting over Patent 10,923,103.
	Examiner thanks Attorney for their efforts in promoting compact prosecution.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
receiving data indicating text for speech synthesis; 
determining a sequence of text units that each represent a respective portion of the text; 

determining X number of speech units to extend from the last speech unit of the corresponding specific path of the K number of specific paths, wherein X corresponds to a value represented by a ratio of L to K; and 
adding the determined X number of speech units to the last speech unit of the corresponding specific path of the K number of specific paths; and 
providing synthesized speech data according to the speech units of one of the specific paths selected from the K number of specific paths that extend through the generated lattice.


Regarding claim 1 Jeon (2017/0092259) teaches One or more non-transitory computer storage media encoded with instructions that, when executed by one or more computers of a text-to-speech system, cause the one or more computers to perform operations (fig 1A, 5, 9; 0002; 0025) comprising: 
receiving, by the one or more computers of the text-to-speech system, data indicating text for speech synthesis (fig 6; 0002; 163: text to be converted to speech can be received); 
determining, by the one or more computers of the text-to-speech system, a sequence of text units that each represent a respective portion of the text, the sequence fig 6; 164: sequence of target units representing spoken pronunciation of the text; 165: first target unit, second target unit); 
generating, by the one or more computers of the text-to-speech system, a lattice of candidate speech units comprising multiple speech units for each of the text units in the sequence of text units (fig 6; 166: candidate speech segments for first and second target units; 182-183: lattice), 
each speech unit in the lattice of candidate speech units associated with respective acoustic parameters (157-159; 167),
wherein the lattice is generated by adding, to the lattice, speech units that are each selected to extend one of multiple specific paths through the lattice, wherein only a limited quantity of specific paths through the lattice are extended (fig 6, 7; 182-183), and 
wherein the speech units added to the lattice to extend the multiple specific paths are each selected based on: a join cost to concatenate the added speech unit with a last speech unit of the specific path that the added speech unit is selected to extend, and a target cost indicating a degree that the added speech unit corresponds to the text unit to which the added speech unit corresponds in the lattice (fig 6, 7; 182-183; 158: target cost indicates how well the linguistic features of a candidate speech segment match the linguistic features of the target unit; 185: concatenation costs; acoustic parameters/features: 159-160; 169; 177; 180); 
183-186).
Jeon teaches in unit selection stage, a unit-selection algorithm can be implemented to select a sequence of speech units from a database of audio units.  The speech units can be obtained by segmenting recordings of a voice talent’s speech that represent the spoken form of a corpus of text (3).  Speech segment database can include a plurality of speech segments derived from recorded speech…each speech can include a set of acoustic features (157).  Jeon suggests but does not specifically teach where Stuttle teaches
based on the respective acoustic parameters associated with the added speech unit, the respective acoustic parameters comprising a speech unit context indicating at least one of an adjacent speech unit that occurred before the added speech unit when a waveform associated with the added speech unit was created or an adjacent speech unit that occurred after the added speech unit when the waveform associated with the added speech unit was created (col 12 l. 38-55: the method 400 can be used with concatenative (i.e., unit-selection) techniques as well. As described above, unit-selection synthesis uses large databases of recorded speech. During database creation, each recorded utterance is segmented into some or all of the following: individual phones, diphones, half-phones, syllables, morphemes, words, phrases, and sentences. Division into segments may be done, for example, using a modified speech recognizer set to a "forced alignment" mode with manual correction afterward, using visual representations such as the waveform and a spectrogram. An index of the units in the speech database can then be created based on the segmentation and acoustic parameters like fundamental frequency (pitch), duration, position in the syllable, and neighboring phones. At run time, a desired target utterance is created by determining a chain of candidate units from the database (unit-selection) that meets certain criteria (e.g., optimization of target cost and concatenation cost).).

	Jeon and Stuttle do not specifically teach:
generating a lattice of candidate speech units comprising a same predetermined L number of speech units for each text unit in the sequence of text units and K number of specific paths that extend through the lattice by, for a last speech unit of each corresponding specific path of the K number of specific paths: 
determining X number of speech units to extend from the last speech unit of the corresponding specific path of the K number of specific paths, wherein X corresponds to a value represented by a ratio of L to K; and 
adding the determined X number of speech units to the last speech unit of the corresponding specific path of the K number of specific paths; and 
providing synthesized speech data according to the speech units of one of the specific paths selected from the K number of specific paths that extend through the generated lattice.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.


The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655